435 F.2d 556
Cleveland WOODS, Plaintiff-Appellee,v.Elliot RICHARDSON, Secretary of Health, Education and Welfare, Defendant-Appellant.
No. 29770.
United States Court of Appeals, Fifth Circuit.
December 30, 1970.
Rehearing Denied March 10, 1971.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, Judge.
Kathryn H. Baldwin, Patricia Baptiste, Attys., Department of Justice, Washington, D. C., William D. Ruckelshaus, Asst. Atty. Gen., Seagal V. Wheatley, U. S. Atty., for appellant.
Mack Kidd, Garey, Colbert & Kidd, Austin, Tex., for appellee.
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
The decision by this Court of this appeal is controlled by King v. Finch, Secretary, 5th Cir. 1970, 428 F.2d 709 (1970). This precedent requires that the judgment of the district court be reversed. The judgment of the district court is reversed and the cause is remanded for the entry of a judgment affirming the decision of the Secretary.


2
Reversed and remanded.